—Appeal from a judgment of the County Court of Sullivan County (Ledina, J.), rendered December 21, 1998, convicting defendant upon his plea of guilty of the crime of grand larceny in the third degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The record demonstrates that defendant entered a knowing, voluntary and intelligent plea of guilty to grand larceny in the third degree, waived his right to appeal and was sentenced ill accordance with the negotiated plea agreement. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J.-, Crew III, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.